Citation Nr: 0714209	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-41 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee chondromalacia with arthritic 
changes.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee chondromalacia with ligament 
laxity and arthritic changes.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left foot tendonitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 1970 
and from February 1975 to August 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision by which the RO denied 
entitlement to service connection for arthritis and 
entitlement to an increased rating for the service-connected 
left knee disability and granted increased ratings for the 
service-connected right knee disability and left foot 
disability.  Regarding the latter two, although each increase 
represents a grant of benefits, a decision awarding a higher 
rating, but less that the maximum available benefit does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, these matters continue before the Board.

In conjunction with his November 2004 substantive appeal, the 
veteran appears to have raised new claims.  These include 
entitlement to service connection for a disability of the 
hips and entitlement to service connection for a back 
disability.  As these issues have not been procedurally 
developed, the Board is referring them to the RO for initial 
adjudication.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of entitlement to an evaluation in excess of 10 
percent for service-connected right knee chondromalacia with 
arthritic changes, entitlement to an evaluation in excess of 
10 percent for service-connected left knee chondromalacia 
with ligament laxity and arthritic changes, and entitlement 
to service connection for arthritis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The service-connected right foot tendonitis is manifested by 
no more than some pain and a mild disability picture.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected left 
foot tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 
5024 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a January 2004 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claim 
and effectively informed him to submit any relevant evidence 
in his possession.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2), (3), and (4).  With 
respect to element (5), effective date, the Board finds that 
such matter is rendered moot in light of the Board's decision 
below.  The appeal is denied, and no effective date will be 
assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as is 
a copy of a VA medical examination report completed in 
furtherance of the veteran's claim.  He has not referred to 
any VA or private medical treatment for the left foot.  There 
is no indication that there is any outstanding evidence 
related to this claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected left foot tendonitis has been 
rated 10 percent disabling by the RO under the provisions of 
Diagnostic Code 5024, for tenosynovitis.  38 C.F.R. § 4.71a.  

Diseases rated under Diagnostic Codes 5013 through 5024 are 
rated on the basis of limitation of motion of the body part 
affected as degenerative arthritis, Diagnostic Code 5003.  38 
C.F.R. § 4.71a, Diagnostic Codes 5013-5024 (2006).  That 
diagnostic code provides that degenerative arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2006).

On March 2004 VA orthopedic examination, the veteran 
complained that his left foot condition was worsening and 
that he felt as though the left foot arch was flat and that 
the left foot was now longer than the right.  The veteran 
denied any surgical or medical treatment for his service-
connected left foot disability.  The veteran indicated that 
left foot pain was greatest early in the day and dissipated 
as the day progressed.  On objective examination, left ankle 
range of motion consisted of 50 degrees of plantar flexion 
and 30 degrees of dorsiflexion.  He had normal subtalar 
motion.  There was normal eversion and inversion motion with 
pain on inversion of the ankle over the dorsolateral aspect 
of the left foot.  There was tenderness to palpation over the 
Achilles tendon insertion.  There was no crepitus about the 
ankle, and ankle motion was normal.  The left foot arch was 
well maintained and not flattened.  The left foot, however, 
was half an inch larger than the right foot.  There was 
normal valgus alignment of the heels, which were symmetrical.  
There was tenderness under the metatarsal heads throughout 
the foot.  An X-ray study of the left foot revealed no acute 
fracture or dislocation, but a plantar spur was seen.  The 
examiner diagnosed Achilles tendonitis and metatarsalgia.  
The examiner noted that the veteran's left foot had no impact 
upon his employment situation and that the left foot 
disability was mild in nature.

When the RO increased the veteran's left foot rating from 
zero to 10 percent under Diagnostic Code 5024, it did so 
because the examination reflected painful left foot motion.  
An evaluation greater than 10 percent is not warranted under 
Diagnostic Code 5024 because no limitation of left foot 
motion has been shown.  The Board reminds the veteran that to 
the extent that left ankle range of motion is impacted, 
service connection for the left ankle has not been 
established.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992). ).  In this case, 
the Board has considered whether another rating code is "more 
appropriate" than the one used by the RO, Diagnostic Code 
5024.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Indeed, as degenerative arthritis and limitation of motion of 
the foot itself have not been shown, another provision might 
better characterize the nature of the veteran's service-
connected left foot disability.  Diagnostic Code 5276, 
acquired flatfoot, is inapplicable because the veteran's left 
foot arch is well preserved.  38 C.F.R. § 4.71a.  Diagnostic 
Code 5277 is irrelevant because it pertains to bilateral weak 
foot, and the veteran's right foot is not implicated in the 
veteran's case; in any event, the left foot has not been 
described as weak.  Id.  Similarly, Diagnostic Code 5278, 
acquire claw foot; Diagnostic Code 5280, hallux valgus; 
Diagnostic Code 5281, hallux rigidus; Diagnostic Code 5282, 
hammer toe; and Diagnostic Code 5283, malunion or nonunion of 
the tarsal or metatarsal bones do not apply because none of 
the foregoing have been diagnosed.  Id.  

Diagnostic Code 5279, anterior metatarsalgia, is potentially 
applicable but provides for a maximum evaluation of 10 
percent, and the veteran would not fare better with an 
evaluation under it.  Id.  As well, potentially applicable is 
Diagnostic Code 5284, other foot injuries.  Id.  Again, the 
veteran would not be entitled to an evaluation in excess of 
10 percent under its provisions because a 20 percent rating 
under Diagnostic Code 5284 would entail a moderately severe 
disability picture, and the veteran's left foot disability 
has been described as mild.

The Board need not discuss whether another diagnostic code 
would better fit the precise nature of the veteran's 
disability, as no potentially applicable provision would 
result in an evaluation in excess of 10 percent.  The Board 
emphasizes that the veteran is not entitled to an evaluation 
under Diagnostic Code 5024 and one of the other potentially 
applicable diagnostic codes, as such action would amount to 
prohibited pyramiding.  Indeed, under VA regulations, 
separate disabilities arising from a single disease entity 
are to be rated separately.  See Esteban v. Brown, 6 Vet. 
App. 259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  The veteran's left foot disability has been 
rated 10 percent disabling due to pain.  Metatarsalgia 
(Diagnostic Code 5279) and (other foot injuries (Diagnostic 
Code 5284) would involve the same symptoms taken into 
consideration for the 10 percent evaluation under Diagnostic 
Code 5024.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  No further 
compensation is warranted under the foregoing provisions 
because pain has already been taken into consideration in the 
assignment of the 10 percent disability rating.  As well, 
such manifestations as left foot weakness, excess 
fatigability, and incoordination have not been shown.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected left foot disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Indeed, the veteran continues to work, 
and he has not indicated seeking any treatment for the left 
foot disability.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

An evaluation in excess of 10 percent for the service-
connected left foot tendonitis is denied.


REMAND

For the reasons sated below, a remand to the RO of the 
remaining issues on appeal is unavoidable.  

The March 2004 VA examiner indicated that the veteran was 
scheduled for a follow-up examination with his orthopedic 
surgeon regarding his left knee.  This report and any VA 
medical evidence dated thereafter have not been associated 
with the claims file.  The RO should obtain all relevant VA 
treatment records from the Dayton VA medical center (MC) that 
could potentially be helpful in resolving the veteran's 
claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

As well, the March 2004 VA examiner provided right and left 
knee range of motion measurements but did not provide any 
findings regarding the existence or non-existence of any 
additional functional loss.  Thus, a VA medical examination 
to assess the extent of the veteran's bilateral knee 
disabilities must be conducted, as instructed below.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one).  

The veteran has not been apprised of disability ratings and 
effective dates, as applicable and as mandated by the Court 
in Dingess/Hartman.  A corrective VCAA notice should be sent 
to him.

Board action as to the arthritis claim is deferred, pending 
resolution of the increased rating claims, as the new VA 
examination that will be conducted for the veteran's knees 
will likely shed light in the arthritis issue.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that apprises him of disability 
ratings and effective dates as applicable 
and as mandated by the Court in 
Dingess/Hartman.

2.  Associate with the claims file all VA 
clinical records from the Dayton VAMC 
dated from March 30, 2004 to the present.

3.  Schedule a VA medical examination to 
(1) determine the nature and severity of 
the veteran's right and left knee 
disabilities.  Range of motion 
measurements should be provided.  All 
symptoms should be described in detail; 
the examiner in this regard should 
identify any objective evidence of pain or 
functional loss due to pain associated 
with the service- connected disabilities.  
The examiner should be requested to 
provide an opinion as to the extent that 
right and left knee pain limits the 
veteran's functional ability.  The 
examiner should also be requested to 
determine whether, and to what extent, the 
right and left knees exhibit weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should comment on the effect of the right 
and left knee disabilities on range of 
motion.  

A rationale for all opinions and 
conclusions should be provided.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed in conjunction with the 
examination.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


